Case: 17-20607      Document: 00514673892         Page: 1    Date Filed: 10/09/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                      No. 17-20607                               FILED
                                                                           October 9, 2018
                                                                            Lyle W. Cayce
SURESHOT GOLF VENTURES, INCORPORATED,                                            Clerk

              Plaintiff - Appellant

v.

TOPGOLF INTERNATIONAL, INCORPORATED,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:17-CV-127


Before STEWART, Chief Judge, and WIENER and HIGGINSON, Circuit
Judges.

PER CURIAM:*
       Sureshot Golf Ventures, Inc. (“SureShot”) appeals the dismissal of its
various antitrust claims stemming from Topgolf International, Inc.’s
(“Topgolf”) acquisition of Protracer, a Swedish producer of innovative golf-ball-
tracking technology. The district court held that SureShot’s claims were not
ripe for review and that SureShot lacked antitrust standing because it failed


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20607      Document: 00514673892    Page: 2   Date Filed: 10/09/2018



                                  No. 17-20607
to allege antitrust injury. For the reasons set out below, we AFFIRM the
district court’s judgment as MODIFIED to reflect a dismissal without
prejudice.
   I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY
        Topgolf was founded in 2000 and operates golf entertainment centers in
the United States and abroad. Topgolf combines driving ranges, where golfers
hit golf balls at outdoor targets, with food and beverage service, golf services,
entertainment, and other amenities. Using Topgolf’s proprietary ball-tracking
technology, golfers learn how far they hit a shot and are allocated points based
on distance and accuracy.
        SureShot, a Texas corporation, was formed in 2014 with the hopes of
competing with Topgolf’s entertainment centers by opening high-end, premier
golf entertainment facilities. SureShot took a different approach to the “sports-
bar-type entertainment facility” mastered by Topgolf and sought to create a
distinct golfing experience using high-speed video cameras and software that
track balls in flight and create “a unique, immersive Three Dimensional (3-D)
ball flight and gaming experience.” SureShot hoped that its new golf experience
would lure customers away from Topgolf and reduce Topgolf’s market share,
“thus reducing or eliminating Topgolf’s ability to set monopoly prices.”
SureShot’s founders, Bob and Bryan Peebler, invested significant time and
resources into developing SureShot’s business model, including by, inter alia,
entering important contracts for licensing supplies, facilities, support, and
technology.
        To create real competition with Topgolf, SureShot relied on ball-tracking
technology developed by Protracer as the primary feature of its business.
Protracer developed technology capable of both tracking the flight of multiple
golf balls and displaying, with graphics, the ball’s flight in near real time on a
television monitor. In 2012, Protracer launched the Protracer Range System,
                                        2
    Case: 17-20607     Document: 00514673892     Page: 3   Date Filed: 10/09/2018



                                  No. 17-20607
“the only technology on the market that actively tracks and analyzes every shot
hit on a driving range across an entire field of vision, significantly enhancing
a golfer’s practice session” or game experience. Protracer also developed a turn-
key system for managing and maintaining a ball-tracking system across a
large-scale driving range facility, i.e., across more than 100 hitting bays, which
is the scale of a golf entertainment center. Because of the Protracer system’s
unique capabilities, SureShot expended substantial time, effort, and resources
to qualify the Protracer system for use in its business, and Protracer made
several improvements to ensure the product met SureShot’s specific business
requirements.
      SureShot and Protracer entered into a Frame Agreement for the Supply
of License, Support and Maintenance of Professional Services (the “Frame
Agreement”) on April 17, 2015. The initial term of the agreement was five
years, expiring in 2020. Pursuant to the Frame Agreement, Protracer
contracted to supply the ball-tracking technology and to support and maintain
the system in up to 500 bays in up to five facilities each year during the Initial
Term, with a maximum commitment of 1600 bays, or 16 facilities. Protracer’s
obligations under the support and maintenance provisions of the Frame
Agreement gave Protracer access to SureShot’s facilities and other “sensitive,
proprietary, and nonpublic confidential information.” SureShot also alleges
that Protracer intended to “stay neutral as a tracking provider” for golf
entertainment facilities and would not enter into exclusive dealing contracts
with SureShot or others.
      However, in 2016, “Topgolf used its position as a monopolist to acquire
Protracer.” SureShot alleges the Topgolf-Protracer acquisition was made with
the “intent to foreclose the market to SureShot and other competitors.” After
Topgolf’s acquisition, SureShot’s owners met with Topgolf executives in
Houston, seeking assurances that the Protracer Range System would remain
                                        3
    Case: 17-20607    Document: 00514673892     Page: 4   Date Filed: 10/09/2018



                                 No. 17-20607
available after the initial five-year term of the Frame Agreement and that the
acquisition would not result in a de facto exclusivity agreement with respect to
any direct competitor. Topgolf refused to provide SureShot assurances of
continued access to the Protracer Range System beyond the expiration of the
Frame Agreement, and one of Topgolf’s executives stated, “If I was in your
position, I would look for alternatives.” According to SureShot, Topgolf’s
representations during and after this meeting made it “obvious that Topgolf
had no intention of allowing competition because the very purpose of its
Protracer acquisition was to squelch competition.” Although the Frame
Agreement remains intact, SureShot alleges that Topgolf’s control of the
technology effectively eliminated the Protracer system as a viable option for
SureShot’s future needs and deprived SureShot of a competitive opportunity
to enter the interactive virtual golf market.
      SureShot filed its complaint on January 17, 2017, alleging several
federal antitrust claims: conspiracy in restraint of trade under Section 1 of the
Sherman Act, 15 U.S.C. § 1; monopolization and attempted monopolization
under Section 2 of the Sherman Act, 15 U.S.C. § 2; and unlawful acquisition
under Section 7 of the Clayton Act, 15 U.S.C. § 18. SureShot sought a judicial
declaration that Topgolf’s actions violated federal antitrust laws and an award
of treble damages. Topgolf subsequently sought to dismiss SureShot’s
complaint for lack of jurisdiction under Federal Rule of Civil Procedure 12(b)(1)
and for failure to state a claim under Rule 12(b)(6). In short, Topgolf argued
that SureShot’s claims, which stemmed from “SureShot’s fear that Topgolf
[would] decline to renew or extend SureShot’s license to the Protracer Range
System when the current service contract expires in 2020,” were not ripe for
resolution because SureShot continued to have access to the ball-tracking
system. Topgolf also argued that SureShot did not adequately allege that
Topgolf’s acquisition was illegal or resulted in anticompetitive effects.
                                       4
    Case: 17-20607     Document: 00514673892     Page: 5   Date Filed: 10/09/2018



                                  No. 17-20607
Specifically, Topgolf contended that SureShot had not been denied access to an
“essential facility” necessary for its Sherman Act claims, that the acquisition
did not threaten competition, and that SureShot had not plausibly pled a
relevant market as required under federal antitrust law.
      SureShot filed a response, arguing that the facts alleged in its complaint
adequately state a claim for relief under the Sherman Act and the Clayton Act.
SureShot emphasized that Topgolf’s intent in acquiring the Protracer Range
System—which was different from the proprietary technology developed and
used at Topgolf’s golf entertainment facilities—was to foreclose competition,
and that this intent violated antitrust laws. SureShot also challenged the
proposition that it failed to allege a relevant product market, arguing that its
allegations that Topgolf was a player in the “golf entertainment market” were
legally adequate at the pleading stage. Topgolf filed a reply memorandum,
reiterating its jurisdictional and substantive objections to SureShot’s claims.
      The district court granted Topgolf’s motion to dismiss, holding that
SureShot’s claims were not ripe for consideration under Article III and that
SureShot failed to plead antitrust injury sufficient to confer antitrust standing.
The district court accepted Topgolf’s argument that SureShot failed to allege
that it was in fact denied access to the Protracer technology. Because of this,
the district court found that “SureShot’s perceived threats of monopolistic
behavior [were] speculative and [did] not confer standing.” The district court
also held that SureShot lacked antitrust standing because it suffered no
“antitrust injury.” That is, according to the district court, SureShot failed to
plead that Topgolf’s actions harmed competition within the relevant market
and not merely SureShot’s competitive advantage. The district court did not
address the plausibility of SureShot’s substantive claims. The district court




                                        5
    Case: 17-20607      Document: 00514673892       Page: 6    Date Filed: 10/09/2018



                                     No. 17-20607
dismissed SureShot’s claims with prejudice on September 5, 2017, 1 and
SureShot filed a notice of appeal on September 25, 2017.
                               II.    DISCUSSION
      The two issues on appeal are (1) whether SureShot’s claims against
Topgolf were ripe for consideration, and (2) whether SureShot alleged a
cognizable antitrust injury.
      A. Standard of Review
      SureShot challenges the district court’s Rule 12(b)(1) dismissal of its
claims against Topgolf. This court reviews the grant of a motion to dismiss for
lack of jurisdiction de novo. In re FEMA Trailer Formaldehyde Prod. Liab.
Litig., 668 F.3d 281, 286 (5th Cir. 2012); see also Jebaco, Inc. v. Harrah’s
Operating Co., Inc., 587 F.3d 314, 318 (5th Cir. 2009) (“We review de novo
motions to dismiss . . . .”). SureShot bears the burden of establishing subject-
matter jurisdiction. Castro v. United States, 560 F.3d 381, 386 (5th Cir. 2009),
vacated on other grounds, 608 F.3d 266 (5th Cir. 2010).
      Under Rule 12(b)(1), a claim is “properly dismissed for lack of subject-
matter jurisdiction when the court lacks the statutory or constitutional power
to adjudicate” the claim. In re FEMA, 668 F.3d at 286 (quoting Home Builders
Ass’n, Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998) (internal
citation omitted)). The court should consider the Rule 12(b)(1) jurisdictional
attack before addressing any attack on the merits, and lack of subject-matter
jurisdiction may be found in the complaint alone. Ramming v. United States,
281 F.3d 158, 161 (5th Cir. 2001) (per curiam). A motion to dismiss for lack of
subject-matter jurisdiction should be granted only if it appears certain that the
plaintiff cannot prove any set of facts in support of his claims entitling him to



      1  The parties do not raise on appeal arguments related to SureShot’s substantive
claims except as necessary to address the jurisdictional issues.
                                          6
       Case: 17-20607   Document: 00514673892      Page: 7   Date Filed: 10/09/2018



                                   No. 17-20607
relief. Wagstaff v. U.S. Dep’t of Educ., 509 F.3d 661, 663 (5th Cir. 2007) (per
curiam).
        B. Ripeness
              1. Applicable Law
        This court reviews the jurisdictional issue of ripeness de novo. See Choice
Inc. of Tex. v. Greenstein, 691 F.3d 710, 714 (5th Cir. 2012). “As the party
asserting federal jurisdiction,” SureShot has “the burden of demonstrating
that jurisdiction is proper.” Stockman v. FEC, 138 F.3d 144, 151 (5th Cir.
1998). Under Article III of the Constitution, federal courts are confined to
adjudicating “cases” and “controversies.” Choice Inc. of Tex., 691 F.3d at 714–
15. To be a case or controversy for Article III jurisdictional purposes, the
litigation “must be ripe for decision, meaning that it must not be premature or
speculative.” Shields v. Norton, 289 F.3d 832, 835 (5th Cir. 2002); see also
Choice Inc. of Tex., 691 F.3d at 715 (“The justiciability doctrines of standing,
mootness, political question, and ripeness ‘all originate in Article III’s ‘case’ or
‘controversy’ language . . . .’” (omission in original) (quoting DaimlerChrysler
Corp. v. Cuno, 547 U.S. 332, 352 (2006))). In other words, “ripeness is a
constitutional prerequisite to the exercise of jurisdiction.” Shields, 289 F.3d at
835.
        This court has previously set forth the prevailing standards for
determining whether a dispute is ripe for adjudication:
        A court should dismiss a case for lack of “ripeness” when the case
        is abstract or hypothetical. The key considerations are “the fitness
        of the issues for judicial decision and the hardship to the parties of
        withholding court consideration.” A case is generally ripe if any
        remaining questions are purely legal ones; conversely, a case is not
        ripe if further factual development is required.

New Orleans Pub. Serv., Inc. v. Council of New Orleans, 833 F.2d 583, 586–87
(5th Cir. 1987) (internal citations omitted).

                                          7
    Case: 17-20607    Document: 00514673892     Page: 8   Date Filed: 10/09/2018



                                 No. 17-20607
             2. Analysis
      SureShot preliminarily argues that the district court failed to credit the
allegations in its complaint as true, and this misconstruction of SureShot’s
pleading led the court to its erroneous ripeness decision. According to
SureShot, the district court should have taken the Topgolf executive’s
statement about seeking alternatives to the Protracer Range System as an
immediate denial of future access to the technology and should not have
determined for itself that the statement was not severe enough to qualify as
denial of access.
      SureShot maintains that, contrary to the district court’s opinion,
SureShot adequately alleged that the anticompetitive actions forming the
basis of its complaint had occurred at the time this lawsuit was filed, and
therefore its claims were ripe. SureShot emphasizes that the district court
mischaracterized SureShot’s antitrust claim as a complaint about a future
contractual decision and that its case should make it beyond the motion to
dismiss stage. SureShot also cites various pages in its complaint which
SureShot contends adequately allege it was forced to cease operations because
of the Topgolf-Protracer acquisition.
      The district court interpreted SureShot’s complaint to allege that Topgolf
might, in the future, deny SureShot a license to use the Protracer ball-tracking
system in its business. On this basis, the district court held that SureShot’s
claims were not ripe. On appeal, SureShot argues that its complaint “is littered
with references to it ceasing operations” of its golf entertainment business
because of the Topgolf-Protracer acquisition and Topgolf’s subsequent refusal
to provide assurances that the ball-tracking technology at the core of
SureShot’s business model would be available in the future. In support,
SureShot specifically identifies the following record citations from its
complaint:
                                        8
     Case: 17-20607       Document: 00514673892          Page: 9     Date Filed: 10/09/2018



                                       No. 17-20607
        Topgolf “eliminated SureShot’s competitive value proposition”
         and Topgolf’s “anticompetitive behavior eliminates the public’s
         choice of golf entertainment experiences.”
        “Topgolf used its market power to foreclose SureShot from
         entering the market by effectively cutting off the supply to
         SureShot of the unique, leading-edge Protracer technology upon
         which the SureShot model was built and based.”
        “Under those circumstances, continuing to license and use
         Protracer technology was not a viable option . . .” and
         referencing advantages Topgolf would enjoy “[w]ith SureShot
         out of the way . . . .”.

       The above-cited provisions from SureShot’s complaint are ambiguous
about the nature and immediacy of SureShot’s injury, and the remainder of its
complaint reads in hypotheticals and future threatened injury. In Clapper v.
Amnesty International USA, 568 U.S. 398 (2013), the plaintiffs challenged the
constitutionality of a federal surveillance program but could not show that the
government would “imminently” surveil them. Id. at 411. Because government
surveillance of the plaintiffs was not “certainly impending,” they lacked
standing. Id. at 414. Undeterred, the plaintiffs argued that they had taken
reasonable precautions “to avoid [the challenged] surveillance” and had
thereby “suffer[ed] present costs and burdens that are based on a fear of
surveillance.” Id. at 415–16. The Supreme Court firmly rejected that
argument, ruling that plaintiffs “cannot manufacture standing” by “incur[ring]
certain costs,” even “as a reasonable reaction to a risk of harm.” Id. at 416.
       Similarly, SureShot’s alleged injury is not “certainly impending.” The
complaint does not allege that the SureShot-Protracer Frame Agreement
included an option to renew, 2 nor does it allege that Topgolf unequivocally



       2 As such, this court does not analyze the cases cited by Topgolf and the district court,
Middle S. Energy, Inc. v. City of New Orleans, 800 F.2d 488 (5th Cir. 1986) and Destec Energy,
Inc. v. S. Cal. Gas Co., 5 F. Supp. 2d 433 (S.D. Tex. 1997), for the conclusion that a claim
against a party for exercising an option is not ripe until the option is actually exercised.
                                               9
    Case: 17-20607        Document: 00514673892          Page: 10     Date Filed: 10/09/2018



                                       No. 17-20607
stated it would not extend the Frame Agreement beyond 2020. The closest
Topgolf came to denying future use of the Protracer technology was the
statement of its unnamed top executive who advised SureShot to seek
alternative ball-tracking technology in developing its business, which did not
immediately terminate the SureShot-Protracer agreement.
       SureShot’s claims of market foreclosure stemming from the Topgolf-
Protracer acquisition are similarly speculative. SureShot alleges that Topgolf’s
acquisition of the Protracer Range System would “cut off the supply to
SureShot of the unique, leading-edge Protracer technology,” give Topgolf
control over licensing agreements, and authorize it to extend agreements to
businesses interested in using the Protracer technology to open businesses
other than golf entertainment facilities, thereby controlling prices and sending
less qualified personnel for installation and service requests. However, all of
the allegations SureShot identifies for us are phrased in future terms, and
SureShot has not alleged that any of the federal antitrust violations have
resulted in the above-referenced feared actions. 3
                                    III.   CONCLUSION
       Because the resolution of this case is based solely on lack of subject-
matter jurisdiction, SureShot’s claim is dismissed without prejudice. See, e.g.,
Pillar Panama, S.A. v. DeLape, 326 F. App’x 740, 745 (5th Cir. 2009);
Ramming, 281 F.3d at 161. Accordingly, the district court’s judgment is
AFFIRMED as MODIFIED to reflect a dismissal without prejudice.




       3 Because the case is not ripe, we find it unnecessary to analyze whether SureShot
alleged a cognizable antitrust injury as required for antitrust standing. See Associated Gen.
Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 535 (1983) (stating
antitrust standing supplements the Article III standing requirements).
                                              10